DETAILED ACTION
This final action is in response to Remarks filed on 11/29/2021.
Claims 1-20 are pending and presented for examination.
This office action has two sets of rejections

 Response to Arguments
Applicant’s arguments, filed on 11/29/2021 with respect to claims 1-20, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Applicant argues that Chen does not teach disclose "wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame", see pages 9-10 of the Remarks.
In response, examiner respectfully disagrees with applicant’s assertion. For example, Chen ¶0019-¶0026 explicitly discloses that an action is performed in response to a condition (requirement) being met wherein the condition/requirement comprises 1) determining if the size of the encoded input frame is substantially greater than and/or smaller than a predetermined encoding size and/or 2), determining if a time period spent encoding is greater than a predetermined encoding time. 
Thus, Chen teaches the concept of an action being performed in response to a requirement being met, therefore it may be determined if 1) the encoded portion reaches/exceeds a threshold size and/or if 2) the threshold time limit for encoding the frame has been reached/exceeded. This conclusion is formed based on KSR rationales (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
For example, Chen ¶0019 and figure 2A-step 240 discloses performing an action based on a threshold size of encoded portion and Chen ¶0021 and figure 2C-step 270 discloses performing an action based on time spent encoding exceeding a threshold time.
 Therefore, it would be obvious to a person of ordinary skill in the art to use known techniques such as performing an action in response to a condition/requirement being met and/or to apply this known technique of performing an action in response to a condition/requirement being met to a known device such as encoder. In this case, Cheng would perform an action based on Chen’s conditions and/or requirements such as a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame.

Applicant argues that Cheng does not teach disclose "encoding a second portion of the second frame for the second session in response to the third preemption requirement being met", see page 11 of the Remarks.
In response, examiner respectfully disagrees with applicant’s assertion. For example, Cheng ¶0034, ¶0040, ¶0047, and ¶0051 discloses that the blocks of the high priority low latency frame are encoded until a 3rd condition is met (3rd-indication of end of the row/frame), then in response to this condition being met, the encoder switches between encoding blocks of the high priority low latency frame (second frame) to the higher priority low latency frame (third frame) and/or to the current frame (switches back to the first frame to complete processing). Thus, based on a 3rd condition such as the end of the specified row/frame, the encoder starts encoding the next portion of the next row/frame/stream.
Furthermore, Cheng discloses encoding multiple blocks/portions not just a single block/portion. For example, Cheng ¶0027 and ¶0029-¶0030 explains that frames are subdivided into blocks of elements including multiple streams. Thus, portions of the frame are encoded and not just a single portion.
Cheng ¶0050-¶0058 further discloses that the context information is saved and accessed in response to an indication of restart for the current/interrupted frame wherein the second or next 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For example, the above analysis shows how the combination of Cheng-Chen is used. However, Cheng-Chen does not teach preempting encoding portions of a first frame for the first session in response to the first configurable preemption requirement being met.
In the first set of rejections, Jang ¶0012 and ¶0036-¶0037 explicitly discloses interrupting encoding of frames based on a condition(s) being met wherein encoding of frames are stopped and then resumed based on a condition(s) being met. Therefore, Jang discloses preempting encoding a frame in response to a requirement being met. 
In the second set of rejections, Cuadra ¶0008-¶0009, ¶0056, and ¶0098 explicitly discloses preempting program executions in response to a condition/requirement being met. Thus, based on KSR rationales, (B) Simple substitution of one known element for another to obtain predictable results and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, it is a reasonable modification to replace a known technique with another one and applying that known technique to a known device, method, or product. Therefore, Cuadra discloses preempting encoding a frame in response to a requirement being met. The combination of Cheng-Chen-Jang and Cheng-Chen-Cuadra discloses the concept of encoding frames based on requirements being met and preempting encoding frames based on requirements being met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

First set of Rejections
Claims 1-4, 7-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (20160065969) in view of Chen et al. (20060262847) in view of Jang et al. (20050254794) in view of Wang et al. (20160234506).

Regarding claim 1, Cheng teaches a method comprising: 
encoding a plurality of portions of a first frame and a second frame in multiple encoding sessions based on stored context information [Cheng ¶0027-¶0031 and ¶0047-¶0053: multiple blocks of frames of multiple sessions (encoding blocks of a current frame/first frame represents a first session and encoding blocks of a high priority low latency frame/second frame represents a second session) are encoded based stored context information wherein the encoding of blocks is based on stored information (indicating stop and restart locations of the frames) in which allows the system to switch between frames and/or sessions], 
the encoding comprising: encoding of a first portion of the first frame for a first session in response to a first configurable preemption requirement being met [Cheng ¶0033-¶0037 and ¶0047-¶0052: the blocks of a current frame are encoded and in response to a condition being met (1st-indication of a high priority low latency frame requirement), the encoder switches between encoding blocks of the current frame (encoding blocks of a first frame represents a first session) to encoding blocks of the high priority low latency frame (encoding blocks of a second frame represents a second session)]; 
nd-indication of the threshold of row specified, i.e., enough rows left to process), then the encoder switches between encoding blocks of the high priority low latency frame (second frame) to the higher priority low latency frame (third frame) and/or to the current frame (switches back to the first frame to complete processing)].
However, Cheng does not explicitly teach wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame; preempting encoding of a first portion of the first frame for a first session in response to a first configurable preemption requirement being met; and in response to at least the second preemption requirement being met, switching to encoding a second portion of the first frame for the first session.
Chen teaches wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame [Chen ¶0019, ¶0022, and ¶0024: an action is performed in response to a condition/requirement being met wherein the condition/requirement comprises determining if the size of the encoded input frame is substantially greater than and/or smaller than a predetermined encoding size, thus it may be determined if the encoded portion reaches/exceeds a threshold size; Chen ¶0020-¶0021 and ¶0026: an action is performed in response to a condition/requirement being met wherein the condition/requirement comprises determining if a time period spent encoding is greater than a predetermined encoding time, thus it may be determined if the threshold time limit for encoding the frame has been reached/exceeded].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng with the teachings of Chen in order to incorporate wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame.

However, Cheng-Chen does not explicitly teach preempting encoding of a first portion of the first frame for a first session in response to a first configurable preemption requirement being met; and in response to at least the second preemption requirement being met, switching to encoding a second portion of the first frame for the first session.
Jang teaches preempting encoding of a first portion of the first frame for a first session in response to a first configurable preemption requirement being met [Jang ¶0012 and ¶0036-¶0037: interrupting encoding of frames based on a condition(s) being met wherein encoding of frames are stopped and then resumed based on a condition(s) being met].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng-Chen with the teachings of Jang in order to incorporate preempting encoding of a first portion of the first frame for a first session in response to a first configurable preemption requirement being met.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that increases encoding efficiency by maintaining parameters related to encoding and/or storing the parameters in the memory as explained in ¶0037 of Jang.
However, Cheng-Chen-Jang does not explicitly teach in response to at least the second preemption requirement being met, switching to encoding a second portion of the first frame for the first session.
Wang teaches in response to at least the second preemption requirement being met, switching to encoding a second portion of the first frame for the first session [Wang ¶0046-¶0047 and ¶0057-¶0059: an encoder encodes multiple video frames in parallel and in response to a condition being met (constraint condition), the encoder returns to a first frame and encodes all of the CTUs].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng-Chen-Jang with 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that avoids dropping the fullness level for a frame below the minimum fullness threshold and thereby avoids underflow of a buffer as explained in ¶0057 of Wang.

Regarding claim 2, Cheng-Chen-Jang-Wang teaches the method of claim 1. 
Cheng additionally teaches further comprising: storing context information regarding the first portion of the first frame at a buffer in response to encoding the first portion of the first frame [Cheng ¶0008, ¶0038-¶0040, and ¶0078-¶0079: context information regarding the blocks of the current frame is stored at buffer/memory]; 
accessing the stored context information regarding the first portion of the first frame in response to the second preemption requirement being met [Cheng ¶0050, ¶0054, and ¶0056: the context information is saved and accessed in response to an indication of restart for the current/interrupted frame]; and 
encoding a second portion of the first frame for the first session based on the stored context information regarding the first portion of the first frame [Cheng ¶0057-¶0058: the second or next block/portion of the current frame is encoded based on the restart of stored context information in which starts at the beginning of the next row].

Regarding claims 10 and 17, these claims do not teach or further define over the limitations in claim 2. Therefore, claims 10 and 17 are rejected for the same reasons as set forth in claim 2. 

Regarding claim 3, Cheng-Chen-Jang-Wang teaches the method of claim 2. 
Cheng further teaches wherein the context information comprises at least one of: identification of a row of the first frame at which the first portion is located, identification of macroblocks comprising the first portion, pixel information associated with the first portion, and encoding settings used to encode the first portion [Cheng ¶0031-¶0032 and ¶0089: the context information comprises location of a row at which 

Regarding claim 11, this claim does not teach or further define over the limitations in claim 3. Therefore, claim 11 is rejected for the same reasons as set forth in claim 3. 

Regarding claim 4, Cheng-Chen-Jang-Wang teaches the method of claim 1.
Cheng further teaches wherein each portion of the plurality of portions comprises a predetermined number of macroblocks of the first frame and the second frame [Cheng ¶0002, ¶0002, and ¶0002: each block comprises a number of macroblocks for the current frame and high priority low latency frame].

Regarding claims 12 and 18, these claims do not teach or further define over the limitations in claim 4. Therefore, claims 12 and 18 are rejected for the same reasons as set forth in claim 4. 

Regarding claim 7, Cheng-Chen-Jang-Wang teaches the method of claim 1. Cheng teaches 
encoding of the second portion of the first frame for the first session in response to a third preemption requirement being met [Cheng ¶0033-¶0037 and ¶0047-¶0052: the blocks of a current frame are encoded in response to a condition being met (3rd-indication of end of the row/frame), then the encoder switches between encoding blocks of the current frame (first frame) to encoding blocks of the high priority low latency frame (second frame)]; 
and encoding a second portion of the second frame for the second session in response to the third preemption requirement being met [Cheng ¶0033-¶0037 and ¶0047-¶0052: the blocks of the high priority low latency frame are encoded until a condition is met (3rd-indication of end of the row/frame), then the encoder switches between encoding blocks of the high priority low latency frame (second frame) to the higher priority low latency frame (third frame) and/or to the current frame (switches back to the first frame to complete processing)].

Jang further teaches preempting encoding of the second portion of the first frame for the first session in response to a third preemption requirement being met [Jang ¶0012 and ¶0036-¶0037: interrupting encoding of frames based on a condition(s) being met wherein encoding of frames are stopped and then resumed based on a condition(s) being met]. The same rationale applies as in claim 1.

Regarding claim 8, Cheng teaches a method, comprising: 
switching, at an encoder, to encoding a first portion of a second frame of a second session in response to at least one first preemption requirement being met [Cheng ¶0027-¶0031: multiple blocks of frames of multiple sessions (encoding blocks of a current frame/first frame represents a first session and encoding blocks of a high priority low latency frame/second frame represents a second session) are encoded based stored context information wherein the encoding of blocks is based on stored information (indicating stop and restart locations of the frames) in which allows the system to switch between frames and/or sessions; Cheng ¶0033-¶0037 and ¶0047-¶0053: in response to a condition being met (1st-indication of a high priority low latency frame requirement), the encoder switches between encoding blocks of the current frame (encoding blocks of a first frame represents a first session) to encoding blocks of the high priority low latency frame (encoding blocks of a second frame represents a second session)]; 
and transmitting each encoded portion of the first frame and the second frame across a network in response to the encoder encoding each portion [Cheng ¶0043, ¶0045, ¶0052, ¶0091, and ¶0110: the encoded blocks of the frames are transmitted via the network].
However, Cheng does not explicitly teach wherein the at least one first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame; preempting encoding a first portion of a first frame of a first session; preempting encoding the first portion of the second frame of 
Chen teaches wherein the at least one first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame [Chen ¶0019, ¶0022, and ¶0024: an action is performed in response to a condition/requirement being met wherein the condition/requirement comprises determining if the size of the encoded input frame is substantially greater than and/or smaller than a predetermined encoding size, thus it may be determined if the encoded portion reaches/exceeds a threshold size; Chen ¶0020-¶0021 and ¶0026: an action is performed in response to a condition/requirement being met wherein the condition/requirement comprises determining if a time period spent encoding is greater than a predetermined encoding time, thus it may be determined if the threshold time limit for encoding the frame has been reached/exceeded].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng with the teachings of Chen in order to incorporate wherein the at least one first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows the overall output video quality to be maintained and minimizes packet delay and packet loss rates explained in ¶0019-¶0020 and ¶0026 of Chen.
However, Cheng-Chen does not explicitly teach preempting encoding a first portion of a first frame of a first session; preempting encoding the first portion of the second frame of the second session; and switching to encoding a second portion of the first frame of the first session in response to at least one second preemption requirement being met.
Jang teaches preempting encoding a first portion of a first frame of a first session [Jang ¶0012 and ¶0036-¶0037: interrupting encoding of frames based on a condition(s) being met wherein encoding of frames are stopped and then resumed based on a condition(s) being met]; and

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng-Chen with the teachings of Jang in order to incorporate preempting encoding a first portion of a first frame of a first session; and preempting encoding the first portion of the second frame of the second session.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that increases encoding efficiency by maintaining parameters related to encoding and/or storing the parameters in the memory as explained in ¶0037 of Jang.
However, Cheng-Chen-Jang does not explicitly teach switching to encoding a second portion of the first frame of the first session in response to at least one second preemption requirement being met.
Wang teaches switching to encoding a second portion of the first frame of the first session in response to at least one second preemption requirement being met [Wang ¶0046-¶0047 and ¶0057-¶0059: an encoder encodes multiple video frames in parallel and in response to a condition being met (constraint condition), the encoder returns to a first frame and encodes all of the CTUs].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng-Chen-Jang with the teachings of Wang in order to incorporate in response to at least the second preemption requirement being met, switching to encoding a second portion of the first frame for the first session switching to encoding a second portion of the first frame of the first session in response to at least one second preemption requirement being met.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that avoids dropping the fullness level for a frame below the minimum fullness threshold and thereby avoids underflow of a buffer as explained in ¶0057 of Wang.

Regarding claim 15, this claim does not teach or further define over the limitations in claim 8 Therefore, claim 15 is rejected for the same reasons as set forth in claim 8. 

Regarding claim 9, Cheng-Chen-Jang-Wang teaches the method of claim 8.
Cheng further teaches wherein switching comprises: encoding the second portion of the first frame until a third preemption requirement is met [Cheng ¶0033-¶0037 and ¶0047-¶0052: the blocks of a current frame are encoded until a condition is met (3rd-indication of end of the row/frame), then the encoder switches between encoding blocks of the current frame (first frame) to encoding blocks of the high priority low latency frame (second frame)]; and 
encoding a second portion of the second frame in response to the third preemption requirement being met [Cheng ¶0033-¶0037 and ¶0047-¶0052: the blocks of the high priority low latency frame are encoded until a condition is met (3rd-indication of end of the row/frame), then the encoder switches between encoding blocks of the high priority low latency frame (second frame) to the higher priority low latency frame (third frame) and/or to the current frame (switches back to the first frame to complete processing)].
Cheng ¶0050-¶0058 further discloses that the context information is saved and accessed in response to an indication of restart for the current/interrupted frame wherein the second or next block/portion of the current frame is encoded based on the restart of stored context information in which starts at the beginning of the next row.

Regarding claim 16, this claim does not teach or further define over the limitations in claim 9. Therefore, claim 16 is rejected for the same reasons as set forth in claim 9. 

Claims 5-6, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (20160065969) in view of Chen et al. (20060262847) in view of Jang et al. (20050254794) in view of Wang et al. (20160234506) in view of Walker et al. (20070204067).

Regarding claim 5, Cheng-Chen-Jang-Wang teaches the method of claim 1.
However, Cheng-Chen-Jang-Wang does not explicitly teach wherein the predetermined portion size of the first frame is based on a size of an encoded bitstream output.

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng-Chen-Jang-Wang with the teachings of Walker in order to incorporate wherein the predetermined portion size of the first frame is based on a size of an encoded bitstream output.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a techniques that ensures that subsequent segments of data encoded at different bit rates will fit within the corresponding transmission frame without receiving a resize request for the subsequent segments of data as explained in ¶0037 of Walker.
Walker further teaches wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame [Walker ¶0029, ¶0042, and ¶0053-¶0055: encoding segments of data (portions of a frame) until a requirement is met such as portion size (bit rate) being met or expiration of encoding timer for encoding segments, thus it may be determined if the encoded portion reaches/exceeds a threshold size and/or the threshold time limit for encoding the frame has been reached/exceeded].

Regarding claims 13 and 19, these claims do not teach or further define over the limitations in claim 5. Therefore, claims 13 and 19 are rejected for the same reasons as set forth in claim 5. 

Regarding claim 6, Cheng-Chen-Jang-Wang-Walker teaches the method of claim 5.
Walker further teaches wherein the first configurable preemption requirement comprises the encoded bitstream output reaching a limit based on a packet size for transmission across a network [Walker ¶0032-¶0038: the encoded output may have a packet size for transmission and may need to be resized for transmission due to requirements].
Walker further teaches wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng-Chen-Jang-Wang with the teachings of Walker in order to incorporate wherein the first configurable preemption requirement comprises the encoded bitstream output reaching a limit based on a packet size for transmission across a network.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that reduces the size of the segments of data in order to satisfy the size or bit rate requirements specified in requests as explained in ¶0034 of Walker.

Regarding claims 14 and 20, these claims do not teach or further define over the limitations in claim 6. Therefore, claims 14 and 20 are rejected for the same reasons as set forth in claim 6. 

Second set of Rejections
Claims 1-4, 7-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (20160065969) in view of Chen et al. (20060262847) in view of Cuadra et al. (20130117760) in view of Wang et al. (20160234506).

Regarding claim 1, Cheng teaches a method comprising: 
encoding a plurality of portions of a first frame and a second frame in multiple encoding sessions based on stored context information [Cheng ¶0027-¶0031 and ¶0047-¶0053: multiple blocks of frames of multiple sessions (encoding blocks of a current frame/first frame represents a first session and encoding blocks of a high priority low latency frame/second frame represents a second session) are encoded based stored context information wherein the encoding of blocks is based on stored information 
the encoding comprising: encoding of a first portion of the first frame for a first session in response to a first configurable preemption requirement being met [Cheng ¶0033-¶0037 and ¶0047-¶0052: the blocks of a current frame are encoded and in response to a condition being met (1st-indication of a high priority low latency frame requirement), the encoder switches between encoding blocks of the current frame (encoding blocks of a first frame represents a first session) to encoding blocks of the high priority low latency frame (encoding blocks of a second frame represents a second session)]; and
encoding a first portion of the second frame for a second session in response to the first configurable preemption requirement being met until a second preemption requirement is met [Cheng ¶0033-¶0037 and ¶0047-¶0052: the blocks of the high priority low latency frame are encoded until a condition is met (2nd-indication of the threshold of row specified, i.e., enough rows left to process), then the encoder switches between encoding blocks of the high priority low latency frame (second frame) to the higher priority low latency frame (third frame) and/or to the current frame (switches back to the first frame to complete processing)].
However, Cheng does not explicitly teach wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame; preempting encoding of a first portion of the first frame for a first session in response to a first configurable preemption requirement being met; and in response to at least the second preemption requirement being met, switching to encoding a second portion of the first frame for the first session.
Chen teaches wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame [Chen ¶0019, ¶0022, and ¶0024: an action is performed in response to a condition/requirement being met wherein the condition/requirement comprises determining if the size of the encoded input frame is substantially greater than and/or smaller than a predetermined encoding size, thus it may be determined if the encoded portion reaches/exceeds a threshold size; Chen ¶0020-¶0021 and ¶0026: an action is performed in response to a condition/requirement being met 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng with the teachings of Chen in order to incorporate wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows the overall output video quality to be maintained and minimizes packet delay and packet loss rates as explained in ¶0019-¶0020 and ¶0026 of Chen.
However, Cheng-Chen does not explicitly teach preempting encoding of a first portion of the first frame for a first session in response to a first configurable preemption requirement being met; and in response to at least the second preemption requirement being met, switching to encoding a second portion of the first frame for the first session.
Cuadra teaches (preempting program executions) of the first portion of the first frame of the first frame for a first session in response to a first configurable preemption requirement being met [Cuadra ¶0008-¶0009, ¶0033, ¶0056, and ¶0098: preemptively encoding tasks when a condition/requirement is met wherein processing tasks are encoded as task metadata (TMD) in which includes indices of data to be processed, as well as state parameters and commands defining how the data is to be processed (e.g., what program is to be executed) and wherein the condition may be when a context is restored, when a context is out of programs, and/or when a context has expired].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng-Chen with the teachings of Cuadra in order to incorporate preempting encoding of a first portion of the first frame for a first session in response to a first configurable preemption requirement being met.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a preemption mechanism that minimizes the amount of state that is saved when an 
However, Cheng-Chen-Cuadra does not explicitly teach in response to at least the second preemption requirement being met, switching to encoding a second portion of the first frame for the first session.
Wang teaches in response to at least the second preemption requirement being met, switching to encoding a second portion of the first frame for the first session [Wang ¶0046-¶0047 and ¶0057-¶0059: an encoder encodes multiple video frames in parallel and in response to a condition being met (constraint condition), the encoder returns to a first frame and encodes all of the CTUs].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng-Chen-Cuadra with the teachings of Wang in order to incorporate in response to at least the second preemption requirement being met, switching to encoding a second portion of the first frame for the first session.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that avoids dropping the fullness level for a frame below the minimum fullness threshold and thereby avoids underflow of a buffer as explained in ¶0057 of Wang.

Regarding claim 2, Cheng-Chen-Cuadra-Wang teaches the method of claim 1. 
Cheng additionally teaches further comprising: storing context information regarding the first portion of the first frame at a buffer in response to encoding the first portion of the first frame [Cheng ¶0008, ¶0038-¶0040, and ¶0078-¶0079: context information regarding the blocks of the current frame is stored at buffer/memory]; 
accessing the stored context information regarding the first portion of the first frame in response to the second preemption requirement being met [Cheng ¶0050, ¶0054, and ¶0056: the context information is saved and accessed in response to an indication of restart for the current/interrupted frame]; and 


Regarding claims 10 and 17, these claims do not teach or further define over the limitations in claim 2. Therefore, claims 10 and 17 are rejected for the same reasons as set forth in claim 2. 

Regarding claim 3, Cheng-Chen-Cuadra-Wang teaches the method of claim 2. 
Cheng further teaches wherein the context information comprises at least one of: identification of a row of the first frame at which the first portion is located, identification of macroblocks comprising the first portion, pixel information associated with the first portion, and encoding settings used to encode the first portion [Cheng ¶0031-¶0032 and ¶0089: the context information comprises location of a row at which the block is located such as a context stop or restart and macroblock information such as pixel information and settings].

Regarding claim 11, this claim does not teach or further define over the limitations in claim 3. Therefore, claim 11 is rejected for the same reasons as set forth in claim 3. 

Regarding claim 4, Cheng-Chen-Cuadra-Wang teaches the method of claim 1.
Cheng further teaches wherein each portion of the plurality of portions comprises a predetermined number of macroblocks of the first frame and the second frame [Cheng ¶0002, ¶0002, and ¶0002: each block comprises a number of macroblocks for the current frame and high priority low latency frame].

Regarding claims 12 and 18, these claims do not teach or further define over the limitations in claim 4. Therefore, claims 12 and 18 are rejected for the same reasons as set forth in claim 4. 

Regarding claim 7, Cheng-Chen-Cuadra-Wang teaches the method of claim 1. Cheng teaches 
encoding of the second portion of the first frame for the first session in response to a third preemption requirement being met [Cheng ¶0033-¶0037 and ¶0047-¶0052: the blocks of a current frame are encoded in response to a condition being met (3rd-indication of end of the row/frame), then the encoder switches between encoding blocks of the current frame (first frame) to encoding blocks of the high priority low latency frame (second frame)]; 
and encoding a second portion of the second frame for the second session in response to the third preemption requirement being met [Cheng ¶0033-¶0037 and ¶0047-¶0052: the blocks of the high priority low latency frame are encoded until a condition is met (3rd-indication of end of the row/frame), then the encoder switches between encoding blocks of the high priority low latency frame (second frame) to the higher priority low latency frame (third frame) and/or to the current frame (switches back to the first frame to complete processing)].
Cheng ¶0050-¶0058 further discloses that the context information is saved and accessed in response to an indication of restart for the current/interrupted frame wherein the second or next block/portion of the current frame is encoded based on the restart of stored context information in which starts at the beginning of the next row.
Jang further teaches preempting encoding of the second portion of the first frame for the first session in response to a third preemption requirement being met [Jang ¶0012 and ¶0036-¶0037: interrupting encoding of frames based on a condition(s) being met wherein encoding of frames are stopped and then resumed based on a condition(s) being met]. The same rationale applies as in claim 1.

Regarding claim 8, Cheng teaches a method, comprising: 
switching, at an encoder, to encoding a first portion of a second frame of a second session in response to at least one first preemption requirement being met [Cheng ¶0027-¶0031: multiple blocks of frames of multiple sessions (encoding blocks of a current frame/first frame represents a first session and encoding blocks of a high priority low latency frame/second frame represents a second session) are encoded based stored context information wherein the encoding of blocks is based on stored information (indicating stop and restart locations of the frames) in which allows the system to switch between frames st-indication of a high priority low latency frame requirement), the encoder switches between encoding blocks of the current frame (encoding blocks of a first frame represents a first session) to encoding blocks of the high priority low latency frame (encoding blocks of a second frame represents a second session)]; 
and transmitting each encoded portion of the first frame and the second frame across a network in response to the encoder encoding each portion [Cheng ¶0043, ¶0045, ¶0052, ¶0091, and ¶0110: the encoded blocks of the frames are transmitted via the network].
However, Cheng does not explicitly teach wherein the at least one first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame; preempting encoding a first portion of a first frame of a first session; preempting encoding the first portion of the second frame of the second session; and switching to encoding a second portion of the first frame of the first session in response to at least one second preemption requirement being met.
Chen teaches wherein the at least one first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame [Chen ¶0019, ¶0022, and ¶0024: an action is performed in response to a condition/requirement being met wherein the condition/requirement comprises determining if the size of the encoded input frame is substantially greater than and/or smaller than a predetermined encoding size, thus it may be determined if the encoded portion reaches/exceeds a threshold size; Chen ¶0020-¶0021 and ¶0026: an action is performed in response to a condition/requirement being met wherein the condition/requirement comprises determining if a time period spent encoding is greater than a predetermined encoding time, thus it may be determined if the threshold time limit for encoding the frame has been reached/exceeded].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng with the teachings of Chen in order to incorporate wherein the at least one first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame.

However, Cheng-Chen does not explicitly teach preempting encoding a first portion of a first frame of a first session; preempting encoding the first portion of the second frame of the second session; and switching to encoding a second portion of the first frame of the first session in response to at least one second preemption requirement being met.
Cuadra teaches (preempting program executions) of a first portion of a first frame of a first session [Cuadra ¶0008-¶0009, ¶0033, ¶0056, and ¶0098: preemptively encoding tasks when a condition/requirement is met wherein processing tasks are encoded as task metadata (TMD) in which includes indices of data to be processed, as well as state parameters and commands defining how the data is to be processed (e.g., what program is to be executed) and wherein the condition may be when a context is restored, when a context is out of programs, and/or when a context has expired]; and 
(preempting program executions) of the first portion of the second frame of the second session [Cuadra ¶0008-¶0009, ¶0033, ¶0056, and ¶0098: preemptively encoding tasks when a condition/requirement is met wherein processing tasks are encoded as task metadata (TMD) in which includes indices of data to be processed, as well as state parameters and commands defining how the data is to be processed (e.g., what program is to be executed) and wherein the condition may be when a context is restored, when a context is out of programs, and/or when a context has expired].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng-Chen with the teachings of Cuadra in order to incorporate preempting encoding a first portion of a first frame of a first session; and preempting encoding the first portion of the second frame of the second session.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a preemption mechanism that minimizes the amount of state that is saved when an application is preempted and that is restored when the application resumes execution and ensures the preempted instructions are reissued before any new instructions for the preempted context when execution of the preempted context is restored as explained in ¶0007 and ¶0010 of Cuadra.

Wang teaches switching to encoding a second portion of the first frame of the first session in response to at least one second preemption requirement being met [Wang ¶0046-¶0047 and ¶0057-¶0059: an encoder encodes multiple video frames in parallel and in response to a condition being met (constraint condition), the encoder returns to a first frame and encodes all of the CTUs].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng-Chen-Cuadra with the teachings of Wang in order to incorporate in response to at least the second preemption requirement being met, switching to encoding a second portion of the first frame for the first session switching to encoding a second portion of the first frame of the first session in response to at least one second preemption requirement being met.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that avoids dropping the fullness level for a frame below the minimum fullness threshold and thereby avoids underflow of a buffer as explained in ¶0057 of Wang.

Regarding claim 15, this claim does not teach or further define over the limitations in claim 8 Therefore, claim 15 is rejected for the same reasons as set forth in claim 8. 

Regarding claim 9, Cheng-Chen-Cuadra-Wang teaches the method of claim 8.
Cheng further teaches wherein switching comprises: encoding the second portion of the first frame until a third preemption requirement is met [Cheng ¶0033-¶0037 and ¶0047-¶0052: the blocks of a current frame are encoded until a condition is met (3rd-indication of end of the row/frame), then the encoder switches between encoding blocks of the current frame (first frame) to encoding blocks of the high priority low latency frame (second frame)]; and 
encoding a second portion of the second frame in response to the third preemption requirement being met [Cheng ¶0033-¶0037 and ¶0047-¶0052: the blocks of the high priority low latency frame are rd-indication of end of the row/frame), then the encoder switches between encoding blocks of the high priority low latency frame (second frame) to the higher priority low latency frame (third frame) and/or to the current frame (switches back to the first frame to complete processing)].
Cheng ¶0050-¶0058 further discloses that the context information is saved and accessed in response to an indication of restart for the current/interrupted frame wherein the second or next block/portion of the current frame is encoded based on the restart of stored context information in which starts at the beginning of the next row.

Regarding claim 16, this claim does not teach or further define over the limitations in claim 9. Therefore, claim 16 is rejected for the same reasons as set forth in claim 9. 

Claims 5-6, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (20160065969) in view of Chen et al. (20060262847) in view of Cuadra et al. (20130117760) in view of Wang et al. (20160234506) in view of Walker et al. (20070204067).

Regarding claim 5, Cheng-Chen-Cuadra teaches the method of claim 1.
However, Cheng-Chen-Cuadra-Wang does not explicitly teach wherein the predetermined portion size of the first frame is based on a size of an encoded bitstream output.
Walker teaches wherein the predetermined portion size of the first frame is based on a size of an encoded bitstream output [Walker ¶0032-¶0038: the segments of data is based on the encoded output].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng-Chen-Cuadra-Wang with the teachings of Walker in order to incorporate wherein the predetermined portion size of the first frame is based on a size of an encoded bitstream output.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a techniques that ensures that subsequent segments of data encoded at different bit 
Walker further teaches wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame [Walker ¶0029, ¶0042, and ¶0053-¶0055: encoding segments of data (portions of a frame) until a requirement is met such as portion size (bit rate) being met or expiration of encoding timer for encoding segments, thus it may be determined if the encoded portion reaches/exceeds a threshold size and/or the threshold time limit for encoding the frame has been reached/exceeded].

Regarding claims 13 and 19, these claims do not teach or further define over the limitations in claim 5. Therefore, claims 13 and 19 are rejected for the same reasons as set forth in claim 5. 

Regarding claim 6, Cheng-Chen-Cuadra-Wang-Walker teaches the method of claim 5.
Walker further teaches wherein the first configurable preemption requirement comprises the encoded bitstream output reaching a limit based on a packet size for transmission across a network [Walker ¶0032-¶0038: the encoded output may have a packet size for transmission and may need to be resized for transmission due to requirements].
Walker further teaches wherein the first configurable preemption requirement comprises one of: a predetermined portion size of the first frame being encoded or a threshold time limit being reached for encoding the first portion of the first frame [Walker ¶0029, ¶0042, and ¶0053-¶0055: encoding segments of data (portions of a frame) until a requirement is met such as portion size (bit rate) being met or expiration of encoding timer for encoding segments, thus it may be determined if the encoded portion reaches/exceeds a threshold size and/or the threshold time limit for encoding the frame has been reached/exceeded].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng-Chen-Cuadra-Wang with the teachings of Walker in order to incorporate wherein the first configurable preemption 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that reduces the size of the segments of data in order to satisfy the size or bit rate requirements specified in requests as explained in ¶0034 of Walker.

Regarding claims 14 and 20, these claims do not teach or further define over the limitations in claim 6. Therefore, claims 14 and 20 are rejected for the same reasons as set forth in claim 6. 

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oswal; 20150100324: AUDIO ENCODER PERFORMANCE FOR MIRACAST.
Eymery; 20160029020: LOW LATENCY VIDEO ENCODER.
Bruns; 20190182495: Low Latency Video Codec and Transmission with Parallel 	Processing.
Amidei; 20170366833: Systems and Methods for Encoding Video Content.
Tu; 20100046626: ENTROPY CODING/DECODING OF HIERARCHICALLY 	ORGANIZED DATA.
Mokrushin; 10127913: Method of encoding of data stream, method of decoding 	of data stream, and devices for implementation of said methods.
Yamada; 20190132597: Information processing system and information 	processing apparatus


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFTON HOUSTON/             Examiner, Art Unit 2453  



/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453